Exhibit 10.1

 

GRAPHIC [g35831kgi001.jpg]

 

Worldwide Headquarters

243 Daniel Webster Highway

Merrimack, NH 03054

 

Phone:   +1 603.883.5200

Fax:   +1 603.595.6993

www.gtat.com

 

December 16, 2013

 

K. Raja S. Bal

22 Hathaway Road

Lexington, MA  02420

 

Dear Raja,

 

Congratulations!  GT Advanced Technologies is pleased to confirm our offer of
employment to you.  Upon acceptance of this offer, we look forward to your
joining us on Monday, January 06, 2014  as Vice President, Corporate
Controller & CAO.  You will be located at the Merrimack, NH office, reporting to
Rick Gaynor, VP & Chief Financial Officer.

 

You will receive a bi-weekly amount of $8,846.15 ($230,000 when annualized).

 

In addition, a sign-on-bonus of $50,000 payable after, one year from the date of
hire, with continuous employment for GT Advanced Technologies.

 

You shall be eligible to participate in the GT Advanced Technologies Management
Incentive Program (MIP)  at a target bonus in the amount of 40% of your base
salary at 100% of plan objectives, prorated for partial year participation.  You
will be provided with a copy of the CY 2014 plan.

 

Upon hire, you will receive an equity grant consisting of 45,000 restricted
stock units, subject to all terms, restrictions, limitations and terminations
set forth in the RSU Agreement, to be furnished by the Company.  The restricted
stock units shall vest over three years.   Vesting is contingent upon continued
employment with GTAT.

 

Subject to the approval of the Compensation Committee of the Board of Directors,
upon hire, you will be provided with Change in Control protection, with specific
information dealing with your participation in the GT Advanced Technologies
equity program.

 

You will also be eligible to participate in the following benefits: Medical,
Dental, Vision, Life and AD&D, Short Term and Long Term Disability, Flexible
Spending Accounts, and the GT Advanced Technologies 401(k) Retirement Savings
Plan. You will be eligible to receive paid time off annually in the amount of 3
weeks for purposes of vacation and 6 sick days.  The company also maintains 11
paid holidays annually.  Vacation time is an accrued benefit.  Details of these
plans can be found on the benefit summary that is enclosed.

 

In accordance with our policy, this offer is contingent upon successfully
completing pre-employment background and drug screening. Background checks may
include criminal and credit history, verification of education and employment
with your previous employers, as well as a five panel drug screen. Enclosed are
forms for your reference.

 

--------------------------------------------------------------------------------


 

A copy of the GT Advanced Technologies Proprietary Rights and Confidentiality
Agreement is enclosed for your review and signature prior to employment.

 

As a condition of employment, you are required to show proof of citizenship,
permanent residence in the U.S., or authorization to work in the U.S. within
three business days of your date of hire. Employment at GT Advanced Technologies
is at will. This letter provides a summary of the proposed key terms of your
employment with the company; however none of the terms of this letter are 
binding on either party.

 

This offer is valid for three working days from time of receipt.  After you have
carefully read this letter and the GT Advanced Technologies Incorporated
Proprietary Rights and Confidentiality Agreement, please sign a copy of each and
return to the Human Resources department in the enclosed FedEx envelope along
with the background check authorization form.  Please retain one copy of each
document for your files.

 

Raja, we are very pleased that you are joining the GT Advanced Technologies
team.  We feel confident that you can make a significant contribution to the
success of our company and we look forward to working with you in the near
future.

 

Sincerely,

 

 

 

/s/Susan Sulesky

 

Susan Sulesky

 

Human Resources Generalist

 

 

 

 

Agreed and acknowledged:

 

 

 

 

 

K. Raja S. Bal

 

Name (Print)

 

 

 

 

/s/K. Raja S. Bal

12/20/2013

 

 

Signature

Date

 

 

 

 

01/13/2014

 

Start Date

 

--------------------------------------------------------------------------------